ORFINGER, J.
Fransisco E. Miranda appeals the trial court’s order revoking his probation. He contends that the affidavit alleging the vio*998lation of probation was fundamentally defective because it was not sworn to before a person authorized to administer oaths, nor was it verified as set forth in section 92.525(l)(b), Florida Statutes (2005). In Smartmays v. State, 901 So.2d 278 (Fla. 5th DCA 2005), this Court decided this same issue adversely to Miranda’s position. Smartmays, while recognizing that the affidavit alleging a violation of probation failed to be properly sworn to, concluded that such non-compliance, while error, was not the type of defect that is considered fundamental, particularly in a revocation of probation context. Consequently, because the issue was not raised in the trial court, it was waived.
AFFIRMED.
PLEUS, C.J., and GRIFFIN J., concur.